


110 HR 2001 IH: Industrial Cogeneration Act of

U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2001
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2007
			Mr. Inslee (for
			 himself, Mr. Terry,
			 Mr. Gilchrest,
			 Mr. Higgins,
			 Ms. McCollum of Minnesota,
			 Ms. Berkley,
			 Mr. Delahunt,
			 Mr. Pitts,
			 Mr. Cohen,
			 Ms. Schakowsky, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to apply the
		  energy credit to combined heat and power system property.
	
	
		1.Short titleThis Act may be cited as the
			 Industrial Cogeneration Act of
			 2007.
		2.Energy Credit for
			 Combined Heat and Power System Property
			(a)In
			 GeneralSection 48(a)(3)(A) (defining energy property) is by
			 striking or at the end of clause (iii), by inserting
			 or at the end of clause (iv), and by adding at the end the
			 following new clause:
				
					(v)combined heat and
				power system
				property,
					.
			(b)Combined Heat
			 and Power System PropertySection 48 is amended by adding at the
			 end the following new subsection:
				
					(d)Combined Heat
				and Power System PropertyFor purposes of subsection
				(a)(3)(A)(v)—
						(1)Combined heat
				and power system propertyThe term combined heat and power
				system property means property comprising a system—
							(A)which uses the
				same energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications),
							(B)which has an
				electrical capacity of not more than 50 megawatts or a mechanical energy
				capacity of not more than 67,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities,
							(C)which
				produces—
								(i)at
				least 20 percent of its total useful energy in the form of thermal energy which
				is not used to produce electrical or mechanical power (or combination thereof),
				and
								(ii)at least 20
				percent of its total useful energy in the form of electrical or mechanical
				power (or combination thereof),
								(D)the energy
				efficiency percentage of which exceeds 60 percent, and
							(E)which is placed in
				service before January 1, 2011.
							(2)Special
				rules
							(A)Energy efficiency
				percentageFor purposes of this subsection, the energy efficiency
				percentage of a system is the fraction—
								(i)the numerator of
				which is the total useful electrical, thermal, and mechanical power produced by
				the system at normal operating rates, and expected to be consumed in its normal
				application, and
								(ii)the denominator of
				which is the higher heating value of the primary fuel sources for the
				system.
								(B)Determinations
				made on btu basisThe energy efficiency percentage and the
				percentages under paragraph (1)(C) shall be determined on a Btu basis.
							(C)Input and output
				property not includedThe term combined heat and power
				system property does not include property used to transport the energy
				source to the facility or to distribute energy produced by the facility.
							(D)Certain
				exception not to applyThe first sentence of the matter in
				subsection (a)(3) which follows subparagraph (D) thereof shall not apply to
				combined heat and power system property.
							(3)Systems using
				bagasseIf a system is designed to use bagasse for at least 90
				percent of the energy source—
							(A)paragraph (1)(D)
				shall not apply, but
							(B)the amount of
				credit determined under subsection (a) with respect to such system shall not
				exceed the amount which bears the same ratio to such amount of credit
				(determined without regard to this subparagraph) as the energy efficiency
				percentage of such system bears to 60 percent.
							(4)Nonapplication
				of certain rulesFor purposes of determining if the term
				combined heat and power system property includes technologies
				which generate electricity or mechanical power using back-pressure steam
				turbines in place of existing pressure-reducing valves or which make use of
				waste heat from industrial processes such as by using organic rankine,
				stirling, or kalina heat engine systems, paragraph (1) shall be applied without
				regard to subparagraphs (C) and (D)
				thereof.
						.
			(c)Effective
			 DateThe amendments made by this section shall apply to periods
			 after December 31, 2007, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
			
